Name: Council Regulation (EEC) No 3815/92 of 28 December 1992 on application of the common intervention price for olive oil in Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  agricultural policy;  Europe;  economic policy
 Date Published: nan

 Avis juridique important|31992R3815Council Regulation (EEC) No 3815/92 of 28 December 1992 on application of the common intervention price for olive oil in Spain Official Journal L 387 , 31/12/1992 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 47 P. 0044 Swedish special edition: Chapter 3 Volume 47 P. 0044 COUNCIL REGULATION (EEC) No 3815/92 of 28 December 1992 on application of the common intervention price for olive oil in SpainTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 89 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the achievement of the single market on 1 January 1993 makes it desirable to remove all barriers to trade, not only between the Member States of the Community as constituted on 31 December 1985 but also, as far as possible, between those Member States and the new Member States; Whereas, under the Act of Accession, alignment on the common price of olive oil prices of the new Member States is to be gradually achieved in a period up to the beginning of the 1995/96 marketing year; whereas, until that date, accession compensatory amounts therefore are applicable to trade between those countries and the other Member States; Whereas, however, while maintaining the production aid and consumption aid at the level laid down by the Act of Accession, early alignment may be envisaged, on 1 January 1993, of Spanish prices on the common price, in view of the rebalancing provided for in Council Regulation (EEC) No 2047/92 of 30 June 1992 fixing the prices, aids and percentages of aid to be retained in the olive-oil sector for the 1992/93 marketing year (2), HAS ADOPTED THIS REGULATION: Article 1 The common intervention price for olive oil shall be applicable in Spain from 1 January 1993. Article 2 Transitional measures required to ensure a smooth change-over from the arrangements specified in Article 92 of the Act of Accession to those of this Regulation, in particular to prevent a deflection of normal trade flows between Spain and the other Member States, shall be adopted in accordance with the procedure laid down in Article 38 of Regulation (EEC) No 136/66/EEC (3). Article 3 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Council The President J. GUMMER (1) Opinion delivered on 18 December 1992 (not yet published in the Official Journal). (2) OJ No L 215, 30. 7. 1992, p. 3. (3) OJ No 172, 30. 9. 1966, p. 3025. Regulation as last amended by Regulation (EEC) No 2046/92 (OJ No L 215, 30. 7. 1992, p. 1).